DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 12, the applicant claims “the staircase structure including an input grating on top of the first grating”, however, it is unclear to the Examiner how the staircase structure is on top of the first grating and coupled to the waveguide because the first grating is part of the holographic material layer that is between the first substrate and the second substrate (i.e., is the staircase structure not directly on top of the first grating and has a substrate between the staircase structure and the first grating, is the staircase structure directly on top of the first grating and also between the first and second substrate).  For purposes of expediting prosecution, the Examiner interprets the phrase “the staircase structure including an input grating on top of the first grating” to mean --the staircase structure including an input grating on top of the first grating with a substrate as an intervening layer between them--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10-13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmonds et al. (US 2016/0154150).
Regarding claims 1 and 12-13, Simmonds discloses, a waveguide display (Figs. 1A-3) comprising:
a projector (Para. 0051) configured to transmit display light (3A);
a waveguide (1, 9) comprising: 
a first substrate (see 9 below 16); 
a second substrate (see 9 above 15); and 
one or more holographic material layers (9, 15, 16) between the first substrate and the second substrate, the first grating and the second grating formed in the one or more holographic material layers (see Fig. 3);
a first grating (15) and a second grating (16) in a first region and a second region, respectively, of the waveguide (See Fig. 3); and
a staircase structure (2, 10, 11) on the first region of the waveguide (see Fig. 3), the staircase structure including an input grating on top of the first grating with a substrate as an intervening layer between them and configured to couple the display light from the projector into the waveguide (see Fig. 3),
wherein the first grating is configured to redirect the display light coupled into the waveguide by the input grating (2) towards the second grating (Para. 0035). 
Regarding claim 3, Simmonds discloses, the staircase structure includes two or more holographic material layers (2, 10, 11).
Regarding claims 4 and 16, Simmonds discloses, the staircase structure includes a staircase substrate (see 9 above, below and between 10, 11); and the input grating is on a top or bottom surface of the staircase substrate (see Fig. 3).
Regarding claim 5, Simmonds discloses, a shape and a thickness of the staircase structure are selected to avoid clipping of a field of view of the waveguide display by the staircase structure (Para. 0038 and see Figs. 1A-2C).
Regarding claims 6 and 17, Simmonds discloses, an output grating in the waveguide, wherein: the second grating is configured to diffract, at two or more regions of the second grating, the display light from the first grating towards the output grating (Para. 0048-0050, 00062 and see 16); and the output grating is configured to couple the display light from each of the two or more regions of the second grating out of the waveguide at two or more regions of the output grating (Para. 0048-0050, 0062 and see 16).
Regarding claim 10, Simmonds discloses, the input grating, the first grating, and the second grating include transmissive volume Bragg gratings or reflective volume Bragg gratings (2, 14, 15, 16).
Regarding claim 11, Simmonds discloses, two or more holographic material layers between the first substrate and the second substrate, the first grating and the second grating formed in the two or more holographic material layers (see Fig. 3).
Regarding claim 15, Simmonds discloses, the staircase structure includes two or more holographic material layers, the input grating formed in the two or more holographic material layers (2, 10, 11).
Regarding claim 20, Simmonds discloses, the input grating, the first grating, and the second grating includes transmissive volume Bragg gratings or reflective volume Bragg gratings (2, 14, 15, 16); and a shape and a thickness of the staircase structure are selected to avoid clipping of a field of view of the waveguide display by the staircase structure (Para. 0003 and 0049).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds et al. (US 2016/0154150) as applied to claims 1 and 12 above.
Simmonds remains as applied to claims 1 and 12 above.
Simmonds does not explicitly disclose the staircase structure is characterized by a total thickness less than 100 m.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the staircase structure is characterized by a total thickness less than 100 m for the purpose of providing a thin and lightweight waveguide display.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the staircase structure is characterized by a total thickness less than 100 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Furthermore, one would have been motivated to optimize the total thickness of the staircase structure because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618 (195 USPQ 6 (CCPA 1977).  See MPEP 2144 (II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal ordinary skill in the art to experiment to reach another workable product or process.

Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Simmonds et al. (US 2016/0154150) as applied to claims 1 and 12 above, in view of Waldern et al. (US 2020/0026074).
Simmonds remains as applied to claims 1 and 12 above.

Simmonds does not disclose the phase structure is in selected regions of the waveguide or is characterized by a spatially varying phase retardation across different regions of the phase structure, a phase structure on the waveguide, the phase structure configured to change a polarization state of the display light incident on the phase structure before or after the display light is redirected by the first grating, and the phase structure comprises a waveplate, a layer of a birefringent material, or a subwavelength structure and an overcoat layer.
Waldern teaches, from the same field of endeavor that in a waveguide display that it would have been desirable to make the phase structure is in selected regions of the waveguide or is characterized by a spatially varying phase retardation across different regions of the phase structure (Para. 0172), a phase structure on the waveguide, the phase structure configured to change a polarization state of the display light incident on the phase structure before or after the display light is redirected by the first grating (Para. 0172), and the phase structure comprises a waveplate, a layer of a birefringent material, or a subwavelength structure and an overcoat layer (Para. 0172).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the phase structure is in selected regions of the waveguide or is characterized by a spatially varying phase retardation across different regions of the phase structure, a phase structure on the waveguide, the phase structure configured to change a polarization state of the display light incident on the phase structure before or after the display light is redirected by the first grating, and the phase structure comprises a waveplate, a layer of a birefringent material, or a subwavelength structure and an overcoat layer as taught by the waveguide display of Waldern in the waveguide display of Simmonds since Waldern teaches it is known to include these features in a waveguide display for the purpose of providing a thin, lightweight waveguide display with reduced non-uniformity and enhanced image brightness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 10,295,723), Wang (CN 112630967) and Robbins et al. (US 8,233,204) discloses a waveguide display that includes a first substrate, a second substrate, a holographic material and a staircase structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        08/17/2022